SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

192
KA 12-01929
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

BERNARD PITTS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (Frank P. Geraci,
Jr., J.), entered September 20, 2012. The order determined that
defendant is a level two risk pursuant to the Sex Offender
Registration Act.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on January 9, 2014 and by the attorneys for the
parties on January 6 and 17, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:   March 21, 2014                          Frances E. Cafarell
                                                   Clerk of the Court